
QuickLinks -- Click here to rapidly navigate through this document



Exhibit 10.2


EMPLOYMENT AGREEMENT


        THIS EMPLOYMENT AGREEMENT ("Agreement") is entered into by and between
Briggs Ferguson ("Executive" or "Employee") and Ticketmaster, a Delaware
corporation (the "Company"), and is effective as of April 29, 2002.

        WHEREAS, the Company desires to establish its right to the services of
Employee, in the capacity described below, on the terms and conditions
hereinafter set forth, and Employee is willing to accept such employment on such
terms and conditions.

        NOW, THEREFORE, in consideration of the mutual agreements hereinafter
set forth, Employee and the Company have agreed and do hereby agree as follows:

1.    EMPLOYMENT.    The Company agrees to employ Employee as President,
Citysearch, and Employee accepts and agrees to such employment. During
Employee's employment with the Company, Employee shall do and perform all
services and acts necessary or advisable to fulfill the duties and
responsibilities as are commensurate and consistent with Employee's position and
shall render such services on the terms set forth herein. During Employee's
employment with the Company, Employee shall report directly to such person(s) as
from time to time may be designated by the Company (hereinafter referred to as
the "Reporting Officer"). Employee shall have such powers and duties with
respect to the Company as may reasonably be assigned to Employee by the
Reporting Officer, to the extent consistent with Employee's position and status.
Employee agrees to devote all of Employee's working time, attention and efforts
to the Company and to perform the duties of Employee's position in accordance
with the Company's policies as in effect from time to time.

2.    TERM OF AGREEMENT.    The term ("Term") of this Agreement shall commence
on the Effective Date and shall continue for a period of two (2) years, unless
sooner terminated in accordance with the provisions of Section 1 of the Standard
Terms and Conditions attached hereto.

3.    COMPENSATION.    

        (a)    BASE SALARY.    During the Term, the Company shall pay Employee
an annual base salary of $260,000 (the "Base Salary"), payable in equal biweekly
installments or in accordance with the Company's payroll practice as in effect
from time to time. For all purposes under this Agreement, the term "Base Salary"
shall refer to Base Salary as in effect from time to time.

        (b)    SIGNING BONUS.    The Company shall pay Executive a cash signing
bonus of $30,000. Payable within ten (10) days following the Effective Date. If
executive voluntarily terminates his employment other than for Good Reason (as
defined in Section 1(d)of the Terms and conditions attached hereto) at any time
before the one year anniversary of the Effective Date, Executive shall promptly
pay the Company in cash an amount equal to the $30,000 multiplied by a fraction,
the numerator of which is 12minus the number of full calendar months that
Executive was employed by the Company and the denominator of which is 12.

        (c)    DISCRETIONARY BONUS.    From the Effective Date through the date
of termination of Employee's employment for any reason, Employee shall be
eligible to receive discretionary annual bonuses, which shall be paid to
Employee in the sole and absolute discretion of the Company.

        (d)    STOCK OPTION.    In consideration of Employee's entering into
this Agreement and as an inducement to join the Company, Employee shall be
granted under Ticketmaster's Stock Plan (the "Plan") an option (the "Option") to
purchase 85,000 shares of Ticketmaster's common stock, par value $.01 per share
(the "Common Stock"), subject to the approval of the Board of Directors of the
Company. The date of grant of the Option shall be the date on which the
Administrator (as defined in

1

--------------------------------------------------------------------------------


the Plan) makes the determination granting such Option, or such other later date
as is determined by the Administrator (the "Grant Date"). The exercise price of
the Option shall be determined by the Administrator pursuant to the terms of the
Plan. Such Option shall vest and become exercisable in four equal installments
on each of the first, second, third and fourth anniversaries of The Grant Date.
The Option shall expire upon the earlier to occur of (i) ten years from the
Grant Date (the "Option Term") or (ii) except as otherwise provided in the
Option award agreement, 90 days following the termination of Employee's
employment with the Company for any reason. The Option shall not otherwise
become vested and exercisable as a result of the termination or non-renewal of
this Agreement (or the termination of Employee's employment with the Company)
for any reason.

        (e)    BENEFITS.    From the Effective Date through the date of
termination of Employee's employment with the Company for any reason, Employee
shall be entitled to participate in any welfare, health and life insurance and
pension benefit and incentive programs as may be adopted from time to time by
the Company. Without limiting the generality of the foregoing, Employee shall be
entitled to the following benefits:

        (i)    Reimbursement for Business Expenses.    During the Term, the
Company shall reimburse Employee for all reasonable and necessary expenses
incurred by Employee in performing Employee's duties for the Company, on the
same basis as similarly situated employees and in accordance with the Company's
policies as in effect from time to time.

        (ii)    Vacation.    During the Term, Employee shall be entitled to paid
vacation in accordance with the plans, policies, programs and practices of the
Company applicable to similarly situated employees of the Company generally.

4.    NOTICES.    All notices and other communications under this Agreement
shall be in writing and shall be given by first-class mail, certified or
registered with return receipt requested or hand delivery acknowledged in
writing by the recipient personally, and shall be deemed to have been duly given
three days after mailing or immediately upon duly acknowledged hand delivery to
the respective persons named below:

If to the Company:   TICKETMASTER
3701 Wilshire Blvd., 9th Floor
Los Angeles, California 90010
Attention: Senior Vice President Human Resources & General Counsel       If to
Employee:   Briggs Ferguson
[Address]

Either party may change such party's address for notices by notice duly given
pursuant hereto.

5.    GOVERNING LAW; JURISDICTION.    This Agreement and the legal relations
thus created between the parties hereto shall be governed by and construed under
and in accordance with the internal laws of the State of California without
reference to the principles of conflicts of laws. Any and all disputes between
the parties which may arise pursuant to this Agreement will be heard and
determined before an appropriate federal court in California, or, if not
maintainable therein, then in an appropriate California state court. The parties
acknowledge that such courts have jurisdiction to interpret and enforce the
provisions of this Agreement, and the parties consent to, and waive any and all
objections that they may have as to, personal jurisdiction and/or venue in such
courts.

6.    COUNTERPARTS.    This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument. Employee expressly understands and
acknowledges that the Standard Terms and Conditions attached hereto are
incorporated herein by reference, deemed a part of this Agreement and are
binding and enforceable provisions of this Agreement. References to "this
Agreement" or the use of the term

2

--------------------------------------------------------------------------------


"hereof" shall refer to this Agreement and the Standard Terms and Conditions
attached hereto, taken as a whole.

        IN WITNESS WHEREOF, the Company has caused this Agreement to be executed
and delivered by its duly authorized officer and Employee has executed and
delivered this Agreement as of the first date written above

TICKETMASTER           By: /s/  JOHN PLEASANTS      

--------------------------------------------------------------------------------

Print Name: John Pleasants
Title: President/CEO
Date: 4/22/02   By: /s/  BRIGGS FERGUSON      

--------------------------------------------------------------------------------

Briggs Ferguson
Date: 4/18/02

3

--------------------------------------------------------------------------------


STANDARD TERMS AND CONDITIONS


1.    TERMINATION OF EMPLOYEE'S EMPLOYMENT.    

        (a)    DEATH.    In the event Employee's employment hereunder is
terminated by reason of Employee's death, the Company shall pay Employee's
designated beneficiary or beneficiaries, within 30 days of Employee's death in a
lump sum in cash, Employee's Base Salary through the end of the month in which
death occurs and any Accrued Obligations (as defined in paragraph 1(f) below).

        (b)    DISABILITY.    If, as a result of Employee's incapacity due to
physical or mental illness ("Disability"), Employee shall have been absent from
the full-time performance of Employee's duties with the Company for a period of
four consecutive months and, within 30 days after written notice is provided to
Employee by the Company (in accordance with Section 4 above), Employee shall not
have returned to the full-time performance of Employee's duties, Employee's
employment under this Agreement may be terminated by the Company for Disability.
During any period prior to such termination during which Employee is absent from
the full-time performance of Employee's duties with the Company due to
Disability, the Company shall continue to pay Employee's Base Salary at the rate
in effect at the commencement of such period of Disability, offset by any
amounts payable to Employee under any disability insurance plan or policy
provided by the Company. Upon termination of Employee's employment due to
Disability, the Company shall pay Employee within 30 days of such termination
(i) Employee's Base Salary through the end of the month in which termination
occurs in a lump sum in cash, offset by any amounts payable to Employee under
any disability insurance plan or policy provided by the Company; and (ii) any
Accrued Obligations (as defined in paragraph 1(f) below).

        (c)    TERMINATION FOR CAUSE.    The Company may terminate Employee's
employment under this Agreement for Cause at any time prior to the expiration of
the Term. As used herein, "Cause" shall mean: (i) the plea of guilty or nolo
contendere to, or conviction for, the commission of a felony offense by
Employee; provided, however, that after indictment, the Company may suspend
Employee from the rendition of services, but without limiting or modifying in
any other way the Company's obligations under this Agreement; (ii) a material
breach by Employee of a fiduciary duty owed to the Company; (iii) a material
breach by Employee of any of the covenants made by Employee in Section 2 hereof;
or (iv) the willful or gross neglect by Employee of the material duties required
by this Agreement; provided that with regard to this clause (iv), the Company
agrees to provide Employee with 30 days written notice of those material which
it considers Employee to be willfully or grossly neglecting and, in the event
that such conduct does not cease prior to the end of such 30 day period, only
then may Company exercise its rights to terminate Employee's employment for
Cause under this clause (iv). In the event of Employee's termination for Cause,
this Agreement shall terminate without further obligation by the Company, except
for the payment of any Accrued Obligations (as defined in paragraph 1(f) below).

        (d)    TERMINATION FOR GOOD REASON.    Executive may terminate his
employment under this Agreement for Good Reason by providing written notice to
the Company within 90 days of his knowledge of the event constituting Good
Reason. For purposes of this Agreement, "Good Reason" shall mean, without
Executive's prior written consent, a material diminution or change in
Executive's title, reporting structure or position, as described in Section 1 of
this Agreement, or a material breach of this Agreement by the Company after
Executive has given the Company written notice of such breach and 30 calendar
days to cure such breach.

        (e)    TERMINATION BY THE COMPANY OTHER THAN FOR DEATH, DISABILITY OR
CAUSE.    If Employee's employment is terminated by the Company for any reason
other than Employee's death or Disability or for Cause, then (i) the Company
shall pay Employee the Base Salary through the end of the Term over the course
of the then remaining Term; and (ii) the Company shall

4

--------------------------------------------------------------------------------


pay Employee within 30 days of the date of such termination in a lump sum in
cash any Accrued Obligations (as defined in paragraph 1(f) below).

        (f)    MITIGATION; OFFSET.    In the event of termination of Employee's
employment prior to the end of the Term, Employee shall use reasonable best
efforts to seek other employment and to take other reasonable actions to
mitigate the amounts payable under Section 1 hereof. If Employee obtains other
employment during the Term, the amount of any payment or benefit provided for
under Section 1 hereof which has been paid to Employee shall be refunded to the
Company by Employee in an amount equal to any compensation earned by Employee as
a result of employment with or services provided to another employer after the
date of Employee's termination of employment and prior to the otherwise
applicable expiration of the Term, and all future amounts payable by the Company
to Employee during the remainder of the Term shall be offset by the amount
earned by Employee from another employer. For purposes of this Section 1(e),
Employee shall have an obligation to inform the Company regarding Employee's
employment status following termination and during the period encompassing the
Term.

        (g)    ACCRUED OBLIGATIONS.    As used in this Agreement, "Accrued
Obligations" shall mean the sum of (i) any portion of Employee's Base Salary
through the date of death or termination of employment for any reason, as the
case may be, which has not yet been paid; and (ii) any compensation previously
earned but deferred by Employee (together with any interest or earnings thereon)
that has not yet been paid.

2.    CONFIDENTIAL INFORMATION; NON-SOLICITATION; AND PROPRIETARY RIGHTS.    

        (a)    CONFIDENTIALITY.    Employee acknowledges that while employed by
the Company Employee will occupy a position of trust and confidence. Employee
shall not, except as may be required to perform Employee's duties hereunder or
as required by applicable law, without limitation in time or until such
information shall have become public other than by Employee's unauthorized
disclosure, disclose to others or use, whether directly or indirectly, any
Confidential Information regarding the Company or any of its subsidiaries or
affiliates. "Confidential Information" shall mean information about the Company
or any of its subsidiaries or affiliates, and their clients and customers that
is not disclosed by the Company or any of its subsidiaries or affiliates for
financial reporting purposes and that was learned by Employee in the course of
employment by the Company or any of its subsidiaries or affiliates, including
(without limitation) any proprietary knowledge, trade secrets, data, formulae,
information and client and customer lists and all papers, resumes, and records
(including computer records) of the documents containing such Confidential
Information. Employee acknowledges that such Confidential Information is
specialized, unique in nature and of great value to the Company and its
subsidiaries or affiliates, and that such information gives the Company and its
subsidiaries or affiliates a competitive advantage. Employee agrees to deliver
or return to the Company, at the Company's request at any time or upon
termination or expiration of Employee's employment or as soon thereafter as
possible, all documents, computer tapes and disks, records, lists, data,
drawings, prints, notes and written information (and all copies thereof)
furnished by the Company and its subsidiaries or affiliates or prepared by
Employee in the course of Employee's employment by the Company and its
subsidiaries or affiliates. As used in this Agreement, "subsidiaries" and
"affiliates" shall mean any company controlled by, controlling or under common
control with the Company.

        (b)    NON-COMPETITION.    During the Term (and for a period of
24 months beyond the expiration of the Term), Employee shall not, without the
prior written consent of the Company, directly or indirectly engage in or assist
any activity which is the same as, similar to or competitive with the
Ticketmaster Businesses (other than on behalf of the Company or any of its
subsidiaries or affiliates) including, without limitation, whether such
engagement or assistance is an officer, director, proprietor, employee, partner,
investor (other than as a holder of less than 5% of the outstanding capital
stock of a publicly traded corporation), guarantor, consultant, advisor, agent,
sales representative or other

5

--------------------------------------------------------------------------------


participant, anywhere in the world that the Company or any of its subsidiaries
or affiliates has been engaged, including, without limitation, the United
States, Canada, Mexico, England, Ireland, Scotland, Europe and Australia.
Nothing herein shall limit Employee's ability to own interests in or manage
entities which provide information online with regard to arts, entertainment,
products and services to the general public as an incidental part of their
primary business and which do not hold themselves out generally as competitors
of the Company or any of its subsidiaries or affiliates. The "Ticketmaster
Businesses" are defined as A) a network of online city guides which provide
up-to-date, locally produced information about a city's arts and entertainment
events, bars and restaurants, recreation, community activities and businesses
(shopping and professional services), real estate related information, as well
as local sports and weather updates; or a comprehensive directory listing,
similar to a yellow pages directory, of local businesses in over 3,000 zip codes
in the United States; or online functionality that lets people act on what they
learn by supporting online business transactions, including ticketing, hotel and
restaurant reservations, and matchmaking, among others through affiliations with
leading ecommerce websites providing these products. and (B) the other principal
businesses of the Company at the time that the Employee ceases to be a Company
employee. The determination of the principal businesses of the Company at the
time the Employee ceases to be a Company employee will be made with reference to
the definition of the principal businesses as of the date hereof in terms of the
relative importance of the businesses to the Company at that time compared to
its other activities.

        (c)    NON-SOLICITATION OF EMPLOYEES.    Employee recognizes that he
will possess confidential information about other employees of the Company and
its subsidiaries or affiliates relating to their education, experience, skills,
abilities, compensation and benefits, and inter-personal relationships with
suppliers to and customers of the Company and its subsidiaries or affiliates.
Employee recognizes that the information he will possess about these other
employees is not generally known, is of substantial value to the Company and its
subsidiaries or affiliates in developing their respective businesses and in
securing and retaining customers, and will be acquired by Employee because of
Employee's business position with the Company. Employee agrees that, during the
Term (and for a period of 24 months beyond the expiration of the Term), Employee
will not, directly or indirectly, solicit or recruit any employee of the Company
or any of its subsidiaries or affiliates for the purpose of being employed by
Employee or by any business, individual, partnership, firm, corporation or other
entity on whose behalf Employee is acting as an agent, representative or
employee and that Employee will not convey any such confidential information or
trade secrets about other employees of the Company or any of its subsidiaries or
affiliates to any other person except within the scope of Employee's duties
hereunder.

        (d)    NON-SOLICITATION OF CUSTOMERS.    During the Term (and for a
period of 24 months beyond the expiration of the Term), Employee shall not
solicit any Customers of the Company or any of its subsidiaries or affiliates or
encourage (regardless of who initiates the contact) any such Customers to use
the facilities or services of any competitor of the Company or any of its
subsidiaries or affiliates; provided however that the foregoing will not prevent
Employee from soliciting any such Customers on behalf of third parties for
products or services which are not competitive with the Company's products or
services. "Customer" shall mean any person who engages the Company or any of its
subsidiaries or affiliates to sell, on its behalf as agent, tickets to the
public.

        (e)    PROPRIETARY RIGHTS; ASSIGNMENT.    All Employee Developments
shall be made for hire by the Employee for the Company or any of its
subsidiaries or affiliates. "Employee Developments" means any idea, discovery,
invention, design, method, technique, improvement, enhancement, development,
computer program, machine, algorithm or other work or authorship that
(i) relates to the business or operations of the Company or any of its
subsidiaries or affiliates, or (ii) results from or is suggested by any
undertaking assigned to the Employee or work performed by the Employee for or on
behalf of the Company or any of its subsidiaries or affiliates, whether created

6

--------------------------------------------------------------------------------


alone or with others, during or after working hours. All Confidential
Information and all Employee Developments shall remain the sole property of the
Company or any of its subsidiaries or affiliates. The Employee shall acquire no
proprietary interest in any Confidential Information or Employee Developments
developed or acquired during the Term. To the extent the Employee may, by
operation of law or otherwise, acquire any right, title or interest in or to any
Confidential Information or Employee Development, the Employee hereby assigns to
the Company all such proprietary rights. The Employee shall, both during and
after the Term, upon the Company's request, promptly execute and deliver to the
Company all such assignments, certificates and instruments, and shall promptly
perform such other acts, as the Company may from time to time in its discretion
deem necessary or desirable to evidence, establish, maintain, perfect, enforce
or defend the Company's rights in Confidential Information and Employee
Developments.

        (f)    COMPLIANCE WITH POLICIES AND PROCEDURES.    During the Term,
Employee shall adhere to the policies and standards of professionalism set forth
in the Company's Policies and Procedures as they may exist from time to time.

        (g)    REMEDIES FOR BREACH.    Employee expressly agrees and understands
that Employee will notify the Company in writing of any breach of this Agreement
by the Company, and the Company will have 30 days from receipt of Employee's
notice to cure any such breach. Employee expressly agrees and understands that
the remedy at law for any breach by Employee of this Section 2 will be
inadequate and that damages flowing from such breach are not usually susceptible
to being measured in monetary terms. Accordingly, it is acknowledged that upon
Employee's violation of any provision of this Section 2 the Company shall be
entitled to obtain from any court of competent jurisdiction immediate injunctive
relief and obtain a temporary order restraining any threatened or further breach
as well as an equitable accounting of all profits or benefits arising out of
such violation. Nothing in this Section 2 shall be deemed to limit the Company's
remedies at law or in equity for any breach by Employee of any of the provisions
of this Section 2, which may be pursued by or available to the Company.

        (h)    SURVIVAL OF PROVISIONS.    The obligations contained in this
Section 2 shall, to the extent provided in this Section 2, survive the
termination or expiration of Employee's employment with the Company and, as
applicable, shall be fully enforceable thereafter in accordance with the terms
of this Agreement. If it is determined by a court of competent jurisdiction in
any state that any restriction in this Section 2 is excessive in duration or
scope or is unreasonable or unenforceable under the laws of that state, it is
the intention of the parties that such restriction may be modified or amended by
the court to render it enforceable to the maximum extent permitted by the law of
that state.

3.    TERMINATION OF PRIOR AGREEMENTS.    This Agreement constitutes the entire
agreement between the parties and terminates and supersedes any and all prior
agreements and understandings (whether written or oral) between the parties with
respect to the subject matter of this Agreement. Employee acknowledges and
agrees that neither the Company nor anyone acting on its behalf has made, and is
not making, and in executing this Agreement, the Employee has not relied upon,
any representations, promises or inducements except to the extent the same is
expressly set forth in this Agreement. Employee hereby represents and warrants
that by entering into this Agreement, Employee will not rescind or otherwise
breach an employment agreement with Employee's current employer prior to the
natural expiration date of such agreement.

4.    ASSIGNMENT; SUCCESSORS.    This Agreement is personal in its nature and
none of the parties hereto shall, without the consent of the others, assign or
transfer this Agreement or any rights or obligations hereunder, provided that,
in the event of the merger, consolidation, transfer, or sale of all or
substantially all of the assets of the Company with or to any other individual
or entity, this Agreement shall, subject to the provisions hereof, be binding
upon and inure to the benefit of such successor and such successor shall
discharge and perform all the promises, covenants, duties, and

7

--------------------------------------------------------------------------------


obligations of the Company hereunder, and all references herein to the "Company"
shall refer to such successor.

5.    WITHHOLDING.    The Company shall make such deductions and withhold such
amounts from each payment and benefit made or provided to Employee hereunder, as
may be required from time to time by applicable law, governmental regulation or
order.

6.    HEADING REFERENCES.    Section headings in this Agreement are included
herein for convenience of reference only and shall not constitute a part of this
Agreement for any other purpose. References to "this Agreement" or the use of
the term "hereof" shall refer to these Standard Terms and Conditions and the
Employment Agreement attached hereto, taken as a whole.

7.    WAIVER; MODIFICATION.    Failure to insist upon strict compliance with any
of the terms, covenants, or conditions hereof shall not be deemed a waiver of
such term, covenant, or condition, nor shall any waiver or relinquishment of, or
failure to insist upon strict compliance with, any right or power hereunder at
any one or more times be deemed a waiver or relinquishment of such right or
power at any other time or times. This Agreement shall not be modified in any
respect except by a writing executed by each party hereto. Notwithstanding
anything to the contrary herein, neither the assignment of Employee to a
different Reporting Officer due to a reorganization or an internal restructuring
of the Company or its affiliated companies nor a change in the title of the
Reporting Officer shall constitute a modification or a breach of this Agreement.

8.    SEVERABILITY.    In the event that a court of competent jurisdiction
determines that any portion of this Agreement is in violation of any law or
public policy, only the portions of this Agreement that violate such law or
public policy shall be stricken. All portions of this Agreement that do not
violate any statute or public policy shall continue in full force and effect.
Further, any court order striking any portion of this Agreement shall modify the
stricken terms as narrowly as possible to give as much effect as possible to the
intentions of the parties under this Agreement.

9.    INDEMNIFICATION.    The Company shall indemnify and hold Employee harmless
for acts and omissions in Employee's capacity as an officer, director or
employee of the Company to the maximum extent permitted under applicable law;
provided, however, that neither the Company, nor any of its subsidiaries or
affiliates shall indemnify Employee for any losses incurred by Employee as a
result of acts described in Section 1(c) of this Agreement.

ACKNOWLEDGED AND AGREED:

TICKETMASTER           By: /s/  JOHN PLEASANTS      

--------------------------------------------------------------------------------

Print Name: John Pleasants
Title: President/CEO
Date: 4/22/02   By: /s/  BRIGGS FERGUSON      

--------------------------------------------------------------------------------

Briggs Ferguson
Date: 4/18/02

8

--------------------------------------------------------------------------------



QuickLinks


EMPLOYMENT AGREEMENT
STANDARD TERMS AND CONDITIONS
